UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

                                                                   21-CR-247-03 (PAE)
                      -v-
                                                                         ORDER
 AMOS MUNDENDI,

                                     Defendant.


PAUL A. ENGELMAYER, District Judge:

       For the reasons stated on the record at today’s conference, the Court AFFIRMS the bail

package put in place by Judge Netburn on Thursday, May 13, 2021.


       SO ORDERED.


                                                      
                                                  __________________________________
                                                        PAUL A. ENGELMAYER
                                                        United States District Judge
Dated: May 18, 2021
       New York, New York
